Citation Nr: 0932468	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the right mandible with paresthesia in the 
mandibular division of the fifth cranial nerve.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1959 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in St. Petersburg, Florida, that denied 
a rating in excess of 30 percent for the Veteran's residuals 
of a fracture of the right mandible with paresthesia in the 
mandibular division of the fifth cranial nerve.  This case 
comes to the Board from the RO in Newark, New Jersey.  

The Veteran testified at a hearing before a decision review 
officer (DRO) at a hearing held at the Newark RO.

At the hearing at the RO, the Veteran's representative made a 
statement suggesting that the Veteran desired to claim 
service connection either for a disorder manifested by 
transient ischemic attacks (TIAs), or for residuals of a TIA, 
on the basis that this disorder was secondary to the 
Veteran's service connected fracture of the right mandible 
with paresthesia of the fifth cranial nerve.  However, this 
was not entirely clear, insofar as the Veteran's 
representative also indicated that he was not sure whether 
the Veteran's TIAs could be evaluated as a secondary 
disability or whether they could be considered as a basis for 
an extraschedular rating for the Veteran's service connected 
fifth cranial nerve disability.  If the Veteran wishes to 
file a claim for service connection for either a disorder 
manifested by TIAs of for residuals of a TIA, he should 
specifically do so at the RO.  

Additionally, after this claim was transferred to the Board, 
the Veteran, through his representative, submitted various VA 
treatment records pertaining to a retinal detachment of the 
right eye, cataract extraction with implantation of an 
intraocular lens of the right eye, and related 
ophthalmological difficulties that he experienced.  Again, it 
is unclear whether, by the submission of these documents, the 
Veteran intended to file claims for service connection for 
his ophthalmological problems.  If so, he should specifically 
file such claims at the RO.  

In any event, any potential claims the Veteran may have 
concerning either his TIAs or his ophthalmological problems 
are not now before the Board and will not be further 
addressed herein.  


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right 
mandible with paresthesia in the mandibular division of the 
fifth cranial nerve is manifested by symptoms that most 
nearly approximate severe, incomplete paralysis of the fifth 
cranial nerve.  There is no evidence of complete paralysis of 
the fifth cranial nerve.  

2.  The Veteran's residuals of a fracture of the right 
mandible with paresthesia in the mandibular division of the 
fifth cranial nerve is not shown to present an exceptional or 
unusual disability picture and there is no evidence of either 
repeated hospitalizations or marked interference with 
employment due to this disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right mandible with 
paresthesia in the mandibular division of the fifth cranial 
nerve were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, § 4.124a, diagnostic code 8205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.               38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary in order to substantiate the claim(s).  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide, in accordance with 38 
C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 
was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23, 353-356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In August 2006, the RO sent the Veteran a letter that 
explained the types of evidence that VA was responsible for 
obtaining as well as the types of evidence that it was the 
Veteran's responsibility to ensure that VA received.  The 
letter also informed the Veteran that in order to receive an 
increased evaluation he needed to show that his service-
connected disability got worse.  The letter additional 
described the general manner in which VA assigns disability 
ratings, explaining that VA uses a rating schedule that is 
set forth at 38 C.F.R. Part 4, but, in rare cases, can assign 
a higher disability rating if the claimant's disability is 
not adequately covered by the schedule.  The letter informed 
that claimant that, when evaluating the severity of a 
disability, VA considers evidence of the nature, severity, 
and duration of the symptoms and the impact of the disability 
on the Veteran's employment.  It also provided examples of 
the types of evidence that the Veteran should or provide to 
VA that could affect how VA assigns a disability evaluation.  
The letter also adequately explained how VA assigns effective 
dates for disabilities.    

During the pendency of this claim, the Court decided Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), wherein it held 
that, at minimum, VA must inform a claimant seeking an 
increased evaluation of the following four items. First, the 
claimant must be notified that he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of his disability, as well as the 
effect thereof on his employment and daily life.  Second, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in the 
severity of the disability and the effect thereof on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide the claimant with at least 
general notice of such requirement.  Third, the claimant must 
be informed that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which, depending on the particular 
disability, typically provide for severity ranging from non-
compensable to as much as one hundred percent, based on the 
nature of the symptoms, their severity and duration, and 
their impact upon employment and daily life.  Finally, the 
claimant must be given examples of the types of medical and 
lay evidence relevant to establishing to establishing 
entitlement to increased compensation that he may submit or 
request VA to obtain on his behalf (e.g. lay statements 
describing observable symptoms, medical opinions, medical 
records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

The August 2006 letter that was provided to the Veteran did 
not fully comply with the requirements of Vazquez-Flores.  
Specifically, the letter did not explain that, in order to 
receive a higher schedular evaluation for a disability of the 
fifth cranial nerve, the Veteran needed to show complete 
paralysis of the nerve.

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant (or his 
representative), (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  See, e.g, id at 46 (2008).  

In this case, the Vazquez-Flores notice error was harmless 
because other documents provided the required information 
and, additionally, the Veteran's representative had actual 
knowledge of what was necessary in order for the Veteran to 
receive an increased evaluation for his disability.  For 
example, a Statement of the Case (SOC) issued in September 
2007 specifically identified the rating criteria applicable 
to rating disabilities of the fifth cranial nerve and the 
Veteran's claim was subsequently readjudicated in an April 
2009 Supplemental Statement of the Case (SSOC).  More 
importantly, at the hearing that was held at the RO in April 
2008, the Veteran's representative specifically acknowledged 
that he was aware that, in order to receive a 50 percent 
rating, which is the next higher rating for the Veteran's 
fifth cranial nerve disability, the Veteran needed to show 
complete paralysis of the nerve.  He primarily argued that, 
notwithstanding that the Veteran failed to meet this 
criterion, the nature and degree of the Veteran's pain 
warranted an extraschedular evaluation.  

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining the evidence that 
is necessary to substantiate the claim for the benefit(s) 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim(s).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has of 
record evidence including service treatment records, VA 
treatment records, treatment records and correspondence from 
the Veteran's private physician, written statements from the 
Veteran, and a transcript of the testimony that the Veteran 
provided at the April 2008 DRO hearing.  Additionally, the 
Veteran was provided 2 VA neurological examinations and a VA 
dental examination in connection with this claim.

The Board notes that the Veteran sent in additional evidence 
after this case was transferred to the Board and did not 
waive regional consideration thereof.  38 C.F.R. § 
20.1304(c).  However, insofar as this evidence was either 
duplicative of evidence that was already in the record or was 
irrelevant to the claim now before the Board, initial RO 
consideration of the additional evidence is unnecessary and 
the Veteran will not be prejudiced by the Board's 
adjudication of this appeal at this time.  See id. 

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case, and that any 
notice errors were harmless as discussed above.



II. Increased Rating

The Veteran contends that his residuals of a fracture of the 
right mandible with paresthesia in the mandibular division of 
the fifth cranial nerve are more severe than is contemplated 
by the currently assigned 30 percent rating.  Specifically, 
he contends that he experiences intermittent, jabbing right 
sided facial pain which should entitle him to a higher 
rating.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran was examined with respect to his 
dental status and also received a neurological examination in 
August 2006.  With regard to the dental examination, the 
dentist who performed the examination noted that while the 
Veteran lost additional teeth since his prior compensation 
and pension examination in 2004, there was nothing to 
indicate that this was related to the Veteran's residuals of 
a fracture of the right mandible with paresthesia in the 
mandibular division of the fifth cranial nerve.

The neurologist who examined the Veteran in August 2006 noted 
that he previously performed a compensation and pension 
examination of the Veteran with regard to his fifth cranial 
nerve disability in January 2004, in connection with the 
Veteran's prior appeal of the initial rating assigned for 
this disability.  The examiner reported that the Veteran's 
history and examination were "basically unchanged" since 
the prior examination, and that, notwithstanding the fact 
that the Veteran reported worsening numbness and right jaw 
symptoms for the past two years, "his neurological 
examination [was] basically unchanged."  The examiner 
referred the RO to his January 2004 report for a more 
comprehensive discussion of the Veteran's symptoms.  He also 
opined that the Veteran's current condition was "moderately 
severe in nature" and unchanged from the prior examination.  

The January 2004 examination that was referred to by the 
examiner noted that the Veteran complained of persistent 
numbness, tingling, and paresthesia of the right side of the 
lower face, right jaw, right side of the buccal cavity, right 
gum gingival region, and below the tongue in the frenulum 
region.  The Veteran reported that he could not chew on the 
right side and experienced biting and clicking on the right 
side of his jaw.  Upon examination, the motor function of the 
Veteran's right jaw was diminished to 4/5 in the muscles of 
mastication and slight atrophy was noted in the right lower 
jaw area.  There was decreased pinprick and light touch 
sensation that was moderately severe on the right lower face 
in the V2 and V3 distribution of the trigeminal nerve and 
inside the buccal cavity on the gingival area and below the 
tongue on the right side.  Otherwise, motor strength was 
normal.  The examiner diagnosed trigeminal sensory neuropathy 
of the right face in distribution of the V2 and V3 area of 
the right face (traumatic neuralgia).  

The Veteran was reexamined by VA in March 2009.  He reported 
that he had been retired for more than a decade.  He reported 
that he experienced a "jabbing, sharp, electric-shock-like 
pain and trigeminal neuralgia pain which can last for several 
seconds to one minute and occur several times a day and 
several times a week" which he described as being anywhere 
from 5 to 7 out of 10 in severity.  The Veteran reported that 
the last time he experienced this pain was approximately one 
week prior to the examination.  The Veteran was being treated 
with Neurontin, which he related helped somewhat, but he 
still experienced recurrent pain that could be aggravated by 
movement, chewing, touching the right side of his face, and 
biting on the right side.  He reported that he could not chew 
on the right side.  

Upon examination, there was a mild to moderate severity of 
decreased pinprick and light touch sensation noted on the V2 
and V3 distribution of the right trigeminal nerve as well as 
inside the buccal cavity on the right side gingival area.  
Peripheral sensation was also decreased in the right nasal 
area.  Right jaw motor function, including the muscles of 
mastication, was 4 out of 5 but the Veteran's motor strength 
was otherwise normal.  The examiner diagnosed trigeminal 
sensory neuropathy on the right face in the distribution of 
V2 and V3.  The examiner noted that the Veteran still 
experienced intermittent symptoms and a moderate degree of 
trigeminal sensory neuropathy symptoms including recurrent 
pain.  

Private treatment records and letters from the Veteran's 
private physician indicate that from 2006 through May 2008 
the Veteran complained of trigeminal nerve symptoms such 
facial pain, drooling, and clicking and numbness of the right 
side of the face, gums, tongue, and neck and was treated for 
this with various medications.  Thereafter, he was treated at 
VA.  VA treatment records indicate that the Veteran reported 
continuing to experience episodic brief jolts of pain.  At a 
January 2009 neurology consultation, the Veteran related that 
his pain may last up to a minute and varied in intensity 
between a sense that pain would occur to a "10+ jolt" and 
may sting or burn for a few minutes without intense pain.  
The Veteran reported that he might be pain free for months at 
a time and then have one jolt per day.  He reported only one 
occasion when he had repetitive jolts every few minutes for 
several hours.  At that time, the treating physician noted 
that the Veteran's pain was "very infrequent."  At other 
times, the Veteran reported experiencing more frequent jolts 
of pain, such as a few times per month.  Most days when he 
experienced pain he experienced a single jolt, but on some 
occasions he experienced a second jolt.    

At his hearing in April 2008, the Veteran described 
experiencing jolts of pain in a manner that was generally 
consistent with what was previously described.  His 
representative conceded that the Veteran's trigeminal nerve 
was not completely paralyzed.  This appears to be the case 
based on all the evidence on file.

The Veteran's residuals of a fracture of the right mandible 
with paresthesia in the mandibular division of the fifth 
cranial nerve is currently rated by analogy to diagnostic 
code 8205, paralysis of the fifth (trigeminal) cranial nerve.  
Pursuant to diagnostic code 8205, a 30 percent rating is 
assigned for incomplete severe paralysis of the trigeminal 
nerve and a 50 percent rating is assigned for complete 
paralysis of the trigeminal nerve.  50 percent is the highest 
schedular rating available for this disability.  

There is no evidence that the Veteran has complete paralysis 
of the trigeminal nerve so as to qualify for a 50 percent 
hearing.  Indeed, as noted above, at the April 2008 hearing, 
the Veteran's representative conceded that the Veteran did 
not meet the schedular criteria for an increase pursuant to 
diagnostic code 8205.  The Board considered alternative 
diagnostic codes, and did find that application of any other 
diagnostic code would yield a higher rating.

As noted by the Veteran's representative at the April 2008 
hearing, the Veteran's primary contention appears to be his 
entitlement to an extraschedular rating due to his recurrent 
right sided facial pain.  

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a 
three step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, 
the level of severity and symptomology of the claimant's 
service connected disability must be compared to the 
established criteria in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptoms, the assigned 
schedular evaluation is adequate.  Id.  If they do not, the 
VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id at 115-116.  If 
an analysis of the first two steps indicates that the first 
two factors exist, the third step is to refer toe case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for a determination as to 
whether justice requires the assignment of an extraschedular 
rating.  Id at 116.

In this case, the Board does not find that the Veteran's 
symptoms present an exceptional disability picture that 
renders the schedular rating inadequate.  In this regard, the 
Board notes that 38 C.F.R. § 4.123, relating to cranial or 
peripheral neuritis, acknowledges that this disability may be 
characterized by "constant pain, at times excruciating" and 
that it "is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, 
incomplete paralysis."  Similarly, 38 C.F.R. § 4.124, 
relating to cranial or peripheral neuralgia, acknowledges 
that this disability is usually characterized by "a dull and 
intermittent pain" that is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  These 
provisions demonstrate that while the provisions of the 
rating schedule are expressed in terms of degree of paralysis 
rather than the severity of pain, the applicable provisions 
of the C.F.R. do specifically consider pain and assign 
equivalencies therefore under the rating provisions 
applicable to nerve paralysis.  As noted above, 38 C.F.R. § 
4.123 expressly contemplates that a nerve disability that is 
characterized by constant pain that is at times excruciating 
is to be rated as no greater than severe, incomplete 
paralysis of the involved nerve.  There is no evidence that 
the Veteran's intermittent right sided facial pain is more 
severe than constant pain that is at times excruciating.

Additionally, there is no evidence that the Veteran's 
residuals of a fracture of the right mandible with 
paresthesia in the mandibular division of the fifth cranial 
nerve is productive of factors such as marked interference 
with employment or frequent periods of hospitalization.  The 
Veteran retired many years before the instant claim was 
filed, so his right sided facial pain does not interfere with 
his employment.  There is also no evidence that the Veteran 
was frequently hospitalized as a result of this disability.  
Thus, referral for extraschedular consideration is not 
warranted in this case.

Finally, there is no contention or evidence of any 
compensable disfigurement being shown, which could provide 
the basis for a separate compensable rating.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 30 percent for residuals of a fracture 
of the right mandible with paresthesia in the mandibular 
division of the fifth cranial nerve is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


